Citation Nr: 0811138	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  04-10 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
to include heart disease leading to a heart valve 
replacement.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1962 to August 1965.  The veteran also served in 
the Army National Guard, including periods of active duty for 
training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2004, the veteran appeared before a decision review 
officer (DRO).  A transcript of this hearing is of record.

At this hearing, the veteran indicated that he was 
withdrawing the issue of entitlement to service connection 
for his right ankle.  Therefore, the issues on appeal are as 
stated in the title page.  See 38 C.F.R. § 20.204 (2007).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Competent evidence of a heart disorder, to include heart 
disease leading to a heart valve replacement, due to an in-
service injury or event is not of record.

3.  Competent evidence of a low back disorder due to an in-
service injury or event is not of record.


CONCLUSIONS OF LAW

1.  A heart disorder, to include heart disease leading to a 
heart valve replacement, was not incurred in nor aggravated 
by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).

2.  The veteran's low back condition was neither incurred in 
nor aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The law also provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as cardiovascular-renal disease become 
manifest to a compensable degree within one year after the 
date of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

To prevail on the issue of service connection, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

In the context of reserve component service, active military, 
naval, or air service includes any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 
38 C.F.R. § 3.6(a) and (d).  ACDUTRA is defined as full-time 
duty in the Armed Forces performed by Reserves for training 
purposes.  38 U.S.C.A. § 101(22).  INACDUTRA is defined as 
other than full-time duty performed by the Reserves.  38 
U.S.C.A. § 101(23).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1131.  38 U.S.C.A. § 101(24) was amended by 
the Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No 106-419, to additionally include within the 
definition of "active duty" any periods of inactive duty 
for training during which an individual becomes disabled or 
dies from an acute myocardial infarction, a cardiac arrest, 
or a cerebrovascular accident that occurred during such 
training.  38 C.F.R. § 3.6 was also amended to reflect this 
change.  See 66 Fed. Reg. 184, pp. 48558- 48561 (effective 
November 1, 2000).

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, favorable application of 38 C.F.R. §§ 3.307, 3.309 
do not apply.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Heart Valve Replacement

The veteran contends that his heart disorder to include a 
heart valve replacement is related to service.  He explains 
that a heart murmur was diagnosed in service and also 
contends that his current heart condition, which necessitated 
his heart valve replacement in June 1999, is also due to 
rheumatic fever that he incurred in service.  The veteran 
also contends that a heart murmur was noticed during his 
ACTDUTRA, but not recorded.  

At the outset, the Board initially notes that the medical 
evidence indicates that the veteran has a current disability.  
The veteran has received treatment for a heart disability, to 
include a heart valve replacement performed in June 1999.  
Nonetheless, the criteria for service connection still are 
not met.  The competent and credible evidence fails to 
substantiate the veteran's assertions of incurring any heart 
disability while in service or during ACTDUTRA.  In fact, the 
competent and credible evidence demonstrates that the veteran 
did not incur any injury to his heart that caused his current 
heart problems, including his recent heart valve replacement, 
while in service or during ACTDUTRA.  

In this case, the veteran's medical records do not indicate 
that the veteran had a heart condition in service.  A service 
medical record in January 1963 reflects chest pains; however, 
no diagnosis of a heart murmur is noted.  On separation 
examination in June 1965, the veteran's heart and vascular 
system were normal.  The veteran denied ever having pain or 
pressure in chest and palpitation or pounding heart.  He 
denied ever having rheumatic fever.  The veteran also denied 
having any other pertinent illness or injury.  

On an enlistment examination for the Texas Army National 
Guard in October 1966, the veteran's heart and vascular 
system were found to be normal.  The veteran denied ever 
having pain or pressure in chest and palpitation or pounding 
heart.  The veteran also denied ever having rheumatic fever.  

On an enlistment examination for the Texas Army National 
Guard in August 1979, the veteran's heart and vascular system 
were found to be normal.  The veteran denied ever having 
heart trouble and also denied pain or pressure in his chest.  
Once again, the veteran denied ever having rheumatic fever.    

Not one of these reports discusses any incident in service 
relating to the veteran's heart.  In this regard, the Board 
finds that the medical records are highly probative and that 
they weigh against the veteran's claim.  Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (The absence 
of evidence in support of an alleged fact clearly is an 
evidentiary circumstance that weighs against the existence of 
the alleged fact).  The Board acknowledges that in Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that the lack of contemporaneous medical 
records does not, in and of itself, render lay testimony not 
credible.  However, as demonstrated above, the veteran's 
contemporaneous service medical records are wholly negative 
and inconsistent with the veteran's appellate assertions.  

In addition to the foregoing, the post service competent and 
credible evidence does not attribute the veteran's current 
heart disorder to any claimed in-service injury or event.  In 
fact, the earliest documentation of any heart condition is a 
private medical record from October 1996, when the veteran 
was noted to have sinus rhythm, a pattern of possible right 
bundle branch block, incomplete, with nonspecific ST-T wave 
changes.  The report does not reference service, however.

An April 1999 private medical record reflects that the 
veteran received treatment for his heart with a cardiac 
catheterization and coronary angiogram.  The veteran reported 
that for the last two years, he was experiencing dyspnea (or 
shortness of breath) with chest pain on exertion.  The 
veteran denied any previous history of myocardial infarction 
and also indicated that he was not aware of any heart 
murmurs.  

According to a June 1999 private medical record, the veteran 
denied having rheumatic fever as a child and did not indicate 
that he had rheumatic fever on any other occasion.  Again, no 
reference to service was made.

In a November 2001 private medical record, the veteran noted 
his treatment in 1999 but did not indicate that he had any 
cardiovascular difficulties prior to this 1999 treatment.  

As discussed above, there is no evidence of treatment for a 
heart condition until October 1996.  The Board notes that 
this first treatment note regarding the veteran's heart was 
over thirty years after the veteran separated from service.  
The presumptive period of one year set out by 38 C.F.R. 
§§ 3.307, 3.309 is inapplicable.  A prolonged period without 
treatment or complaint is a factor that weighs against the 
veteran's claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Further, as previously noted, not one of the 
reports attributes the veteran's heart disorder to service or 
his ACTDUTRA.

The Board acknowledges the veteran's contentions that his 
heart condition is related to service, including his 
statements that he had both rheumatic fever and a heart 
murmur in service and that neither of those conditions are 
documented in his service medical records.  However, the 
veteran's statements are contradicted by the evidence of 
record.  Not only are these conditions not documented in the 
veteran's service medical records, statements made by the 
veteran after the detection of the heart murmur and the 
rheumatic fever indicate that these conditions did not occur.  
The veteran repeatedly denied having any symptoms relating to 
his heart condition or rheumatic fever on multiple 
examinations.  The Board notes the decision of Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can 
be competent to establish a diagnosis of a condition when (1) 
a layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical profession).  However, here, 
these statements regarding his contemporaneous diagnoses are 
contradicted by the evidence of record.  Thus, the veteran's 
statements are not credible.  The Board also acknowledges the 
wife's statements at her husband's DRO hearing regarding his 
reported chest pains and the fever he incurred while in 
service.  However, her statements are also deemed not 
credible based on the objective evidence of record.

The Board also understands that the veteran and his wife 
believe that his current heart condition is related to 
service.  However, as lay individuals, neither has been shown 
to have the requisite knowledge of medical principles that 
would permit them to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  Beausoleil 
v. Brown, 8 Vet. App. 459, 464 (1996); see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
heart disorder, to include heart disease leading to a heart 
valve replacement, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.

Low Back Condition

Additionally, the veteran asserts that he sustained an injury 
to his back while in service, causing his current back 
disability.  The veteran also contends that he reinjured his 
back during ACTDUTRA.  However, the veteran has indicated 
that any injury was not documented.

Regarding the first element set forth in Hickson (medical 
evidence of a current disability), the Board notes that there 
is evidence that the veteran has a current disability of his 
low back.  An examination of the lumbar spine dated June 1998 
indicates that he has "minor degenerative spurring at L1-L2 
and L2-L3."  

The Board therefore turns to the second element set forth in 
Hickson, whether there is medical, or in certain 
circumstances, lay evidence of in-service incurrence of a 
disease or injury leading to his current low back disability.  
In this regard, the Board finds that the competent and 
credible evidence is against the veteran's claim.

Service medical records are silent regarding any injury to 
the veteran's back.  Although the veteran contends that he 
incurred an injury to the back, which required the wearing of 
a back brace, when he injured his ankle in August 1963, no 
injury to his back is documented.  Moreover, on separation 
examination in June 1965, the veteran's spine was normal.  
The veteran denied ever wearing a brace or back support.  

On an enlistment examination for the Texas Army National 
Guard in October 1966, the veteran's spine was found to be 
normal; he again denied ever having worn a brace or back 
support.  On an enlistment examination for the Texas Army 
National Guard in August 1979, the veteran's spine was again 
found to be normal; he again denied ever having worn a brace 
or back support.  

Regarding this Texas Army National Guard service, the Board 
notes that the veteran stated, in passing at his hearing, 
that he might have reinjured his back while in the Texas Army 
National Guard on Active Duty for Training.  However, the 
Board also notes that the veteran indicated no written record 
was made of any re-injury.  This lack of evidence, again, 
weighs against the veteran's claim.  Forshey.

The veteran has also contended that he has seen chiropractors 
for the past thirty years.  However, no records regarding 
this treatment have been submitted.  The only evidence that 
the veteran has a back condition consists of the private 
medical records, which are dated January and June 1998, over 
thirty years after separation from service.  

As previously noted, the Board acknowledges that the lack of 
contemporaneous medical records does not, in and of itself, 
render the veteran's lay testimony not credible.  However, in 
this case, the negative clinical findings in the veteran's 
service medical records and ACTDUTRA records is probative 
evidence that weighs against the veteran's claim.  As an 
aside, the Board also notes that while the veteran did not 
have specific injury to his back such as a dislocated disc or 
other incident that required surgery, the veteran did 
indicate at his DRO hearing that he reinjured his back after 
service by lifting heavy materials.  The aforementioned 
findings and statements along with the absence of treatment 
for the veteran's back condition for over thirty years after 
service are additional factors that weigh against the 
veteran's claim.  See Maxson.  

The Board notes that both the veteran and his wife believe 
that his current back disability is related to service.  
However, their statements regarding any injury sustained to 
his back in service are outweighed by the record.  Regarding 
the claimed etiology of the veteran's back injury, neither 
has been shown to be a medical professional and thus neither 
is competent to attribute his current back disability to his 
service.  Beausoleil, 8 Vet. App. at 464 (1996); see 
Espiritu, 2 Vet. App. at 494 (1992).  In light of the above 
discussed competent and credible evidence that weighs against 
the veteran's claims, the Board finds that the veteran's and 
his wife's statements are not credible.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for his 
low back condition, and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants. When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the veteran in August 2003, prior to the initial 
adjudication of the claims.  The VCAA letter notified the 
veteran of VA's and of his responsibilities regarding 
obtaining records.  The VCAA letter told the veteran that he 
should submit "any treatment records" regarding his claimed 
conditions.  In April 2006, the veteran returned a form to VA 
indicating he had no other information to give VA to 
substantiate his claims.  The Board finds that VA has 
satisfied the four elements of Pelegrini, supra.  The record 
establishes that the veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claims.  

To whatever extent the decision of the Court in Dingess v. 
Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  Although it appears as though proper notice was 
not sent to the veteran in this regard, the Board finds that 
any notice defect is harmless.  Because service connection is 
being denied, no disability rating or effective date will be 
assigned; thus, the matters are moot and there is not 
prejudice to the veteran.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the veteran's service 
medical records, VA treatment records, and private medical 
records.  

It is noted that the veteran indicated at his hearing that 
his back disability and his heart condition were treated 
during service in the Texas Army National Guard, but then 
stated that none of the treatment was noted or documented.  
As such additional action is not required in this case.  

Assistance to the veteran shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 
Regarding the veteran's disorders, merely filing a claim for 
benefits and showing a current illness or disability does not 
trigger these duties.  VA's duty to provide a medical 
examination is not triggered unless the record contains 
competent evidence that the claimed disability began during 
service or within an applicable presumptive period, and 
evidence of an association between the claimed disability and 
that event, illness or injury in service.  38 U.S.C.A. § 
5103A; McLendon v. Nicholson, 20 Vet. App. 79, 80 (2006).  
Section 5103A only requires a VA examination when the record 
"does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim."  As the record 
in this case does contain sufficient medical evidence, the 
Board finds that a VA examination is not required.  As noted 
above, the service medical records are silent with regard to 
any condition of the veteran's heart and any back disability, 
and not one of the post service medical reports attributes 
his disorders to service or any event of service.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).





ORDER

Entitlement to service connection for a heart disorder, to 
include heart disease leading to a heart valve replacement, 
is denied.

Entitlement to service connection for a low back condition is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


